Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 08/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-12, 14, 18-19, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., “Atomic Layer Deposition of TiO2 Films on Ru buffered TiN Electrode for Capacitor Applications” in view of Choi et al., U.S. Patent 7,332,764.
Choi et al. shows the invention substantially as claimed including a method of manufacturing a capacitance structure, the method comprising:
Providing a base material;
Forming a TiN conductive material on the base material;
Performing thermal oxidation of a surface of the conductive layer to inherently produce a compositionally graded film on the conductive layer; and 
Forming a dielectric layer on the compositionally graded film.
Choi et al., “Atomic Layer Deposition of TiO2 Films on Ru buffered TiN Electrode for Capacitor Applications”, does not expressly disclose forming the conductive layer in a trench. Choi et al. discloses forming a capacitor in a trench and filling the trench with an upper conductive layer and then planarizing (see fig. 2A-2G and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of Choi et al., “Atomic Layer Deposition of TiO2 Films on Ru buffered TiN Electrode for Capacitor Applications” to include the trench and upper conductive formation process as disclosed by Choi et al. ‘764 because such a configuration is shown by Choi et al. ‘764 to be effective at forming a capacitor capable of high storage capacity.
With respect to dependent claim 2, note that the repetition of processing steps has been held to have been obvious.
Concerning dependent claim 3, note that the conductive layer comprises a titanium nitride layer and the graded film comprises TiO2.
Regarding dependent claims 4-5, note that forming of the TiN conductive layer and TiO2 dielectric layer comprises atomic layer vapor deposition.
With respect to dependent claims 7-11 and the conditions of the dielectric formation, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum time/temperature/ and annealing treatment based upon a variety of factors including the desired thermal budget of the process and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.
Concerning dependent claims 12 and 19, note that the conductive layer is TiN and the dielectric metal is TiO2.
Regarding dependent claims 14 and 18, note that inherently the claimed grading will result since substantially the same process is conducted as in the specification and claimed invention.
With respect to dependent claim 24, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to couple the capacitor with a transistor to form a DRAM since such devices are commonly used and well known in the art.
Concerning dependent claim 25 and the particular thickness of the graded film, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum thickness of the graded film based upon a variety of factors including the desired storage capacity and such limitation would not lend patentability to the instant invention absent a showing of unexpected results.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



November 7, 2022